Title: From James Madison to the Chairman of the Republican Meeting of Garrard County, Kentucky, 29 April 1809
From: Madison, James
To: Chairman of the Republican Meeting of Garrard County, Kentucky


Sir,Washington, April 29. [1809]
I have received your communication of the resolutions of my fellow citizens of Gerrard county, assembled at Lancaster on the 4th of March; and feel myself much indebted for the favorable sentiments and friendly wishes which they express towards me. I ought to esteem the more these marks of kindness and confidence, as the resolutions manifest at the same time principles and dispositions so worthy of citizens who know how to value the happy institutions of their country, and are equally ready to maintain them against foreign and domestic foes.
I tender my sincere respects and good wishes, in return for those which have been conveyed through you.
James Madison.
